DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 3/25/19 is acknowledged.
Claims 20-28, 45, 47-51, 53-56, 58-62, 64-67 and 69-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/19.
	Claims 1, 4, 8, 10, 38-44 and 77 are examined on the merits.  

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(Prior rejection maintained for reasons of record and applicants has stated that filing a Terminal Disclaimer would be premature as no allowable subject matter has been identified) Claims 1, 4, 8, 10 and 77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,951,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to a scFv fragment of a humanized monoclonal antibody that binds to a HA protein of an influenza A virus, such as a H1a or H1b cluster influenza virus and the scFv has the CDRs of SEQ ID NO:s 120, 128 and 134 or 142, 152 and 162.  This scFv anticipates the present invention as it is a species of the presently claimed genus and the scFv possesses the presently claimed functions.

Claim- Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL........The specification shall contain a written description of the invention, and of the manner and process of making and using it in such full, clear, concise, and exact terms as to enable any person, skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained) Claims 1, 4, 8, 10, 38-44 and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventories), at the time the application -was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112
written description requirements for a generic claim covering several distinct inventions:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice... reduction to drawings...or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See BU Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.

Claims 1, 4, 8, 10, 38-44 and 77 are rejected as lacking adequate descriptive support for a possession of a monoclonal humanized antibody or scFv antibody, wherein said antibody competes for binding of the stem region of a HA protein of an H1 cluster influenza virus with an antibody comprising the variable heavy chain complementary determining regions of SEQ ID NO:s 120, 128 and 134 and the variable light chain complementary determining regions of SEQ ID NO:s 142, 152 and 162 (which appear to be the CDRs of monoclonal antibody F10, see Figure 3).  
The antibody also has a methionine at amino acid position 54, a phenylalanine at amino acid position 55, and tyrosine at amino acid position 101, 102 or 103, in accordance with SEQ ID NO: 18 (SEQ ID NO: 18 is the heavy chain variable domain of monoclonal antibody F10 and E90).  *This limitation does not require SEQ ID NO: 18, only the presence of these amino acids at these positions.
The antibody also comprises a VH amino acid sequence encoded by the VH germline gene IGHV1-69*01 (which based on Figure 3, this gene can produce random variable heavy regions of antibodies). 
Wherein said antibody competes with the binding of monoclonal antibody D7, D8, F10, G17, H40, A66, D80, E88, E90, or H98 to the HA protein.
-The influenza virus is a H1 cluster virus (H1a or H1b).
-The epitope is non-linear or comprises HA1 and HA2 polypeptide.
-The antibody inhibits viral and cell membrane fusion.

The claimed invention is also drawn to a composition comprising the antibody and a carrier with additionally included an anti-viral drug, viral entry inhibitor or a viral attachment inhibitor.  The antiviral drug is an inhibitor of a neuraminidase, HA, sialic acid or M2 ion channel (such as zanamivir, oseltamivir phosphate, amantadine or rimantadine).  Alternatively the composition comprises additional one or more antibodies specific for Group I or II influenza virus.

In support of the claimed genus of claim 1 the specification discloses 3 monoclonal antibodies (D8, F10 and A66) which binds to an epitope at amino acid positions 307 of HA1 and 52, 59, 65 and 93 of HA2 of an H5 hemagglutinin protein. [see example 6]  In example 7, D8, F10 and A66 were able to neutralize H1 influenza viruses.  F10 was also able to neutralize a H2N2 influenza virus.  No derivatives or variants or mutants thereof are disclosed that can achieve the claimed ability to compete with binding by D7, D8, F10, G17, H40, A66, D80, E88, E90, or H98 to the HA protein; neutralize any influenza virus, such as a H1 cluster influenza virus.
While the claims provide several functional limitations of this antibody the only structure required is the variable heavy chain contains an isoleucine, valine, leucine or methionine at amino acid position 54, a phenylalanine at amino acid position 55, and tyrosine at amino acid position 101, 102 or 103, in accordance with SEQ ID NO: 18 and the variable heavy chain comprises a VH amino acid sequence encoded by the VH germline gene IGHV1-69*01.  Positions 54 and 55 of SEQ ID NO: 18 are found in CDR2 and positions 101, 102 and 103 of SEQ ID NO: 18 are found in CDR3 of the variable heavy chain of monoclonal antibody F10, however, the claimed invention only requires these amino acid positions be specified without further defining the remainder of the 100+ amino acid sequence of the entire variable heavy chain.  Vajdos et al. (JMB, 2002, Vol. 320, pages 415-428) teach that single amino acid substitutions can alter antibody-epitope binding as summarized by alanine scanning and homolog scanning of the CDRs in antibody Fab2C4 (see figure 2).  Therefore, an antibody identified with 3 specific amino acid residues leaves significant variability in the remaining portions of the antibody CDRs and framework regions of each variable chain, which results in unpredictability with regard to antibody binding of an epitope.  
Thus, the application fails to provide examples of any species within the claimed genus other than those identified above.  

Moreover, the decision arrived at in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) supports expanded analysis of whether a claim drawn to an antibody being specific for an epitope, even a specific epitope or competes with a defined antibody for binding of an epitope, permits an applicant to pursue all possible antibodies that are capable of being produced against such an epitope.  Presently, the claimed humanized monoclonal antibody or scFv antibody composition is only defined by functional properties and limited structure wherein the antibody has an isoleucine, valine, leucine or methionine at amino acid position 54, a phenylalanine at amino acid position 55, and tyrosine at amino acid position 101, 102 or 103, in accordance with SEQ ID NO: 18 and the antibody also comprises a VH amino acid sequence encoded by the VH germline gene IGHV1-69*01.  Presently the variable light chain is not defined by any particular sequence or CDR makeup.  Of note, it appears that antibody F10 possesses a methionine at amino acid 54, a phenylalanine at amino acid 55 and a Tyrosine at position 102 and SEQ ID NO: 18 appears to represent the heavy chain variable domain of F10 and E90 antibodies.  In view of the details from Amgen v. Sanofi, applicants are in possession of the antibodies D8, F10 and A66 which can bind to some influenza HA proteins at the claimed epitope and are capable of neutralizing some influenza viruses in vitro.  In addition, it appears that antibody F10 would be the species reduced to practice that can compete with an antibody possessing the CDRs of 120, 128, 134, 142, 152 and 162.  However, no antibody (full-length of scFv) has been reduced to practice that can neutralize all influenza H1 cluster A viruses (as implied by at least claims 1, 4, 8, 10, 38-42) by binding the claimed epitope. 
In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	Applicants have argued that by limiting claim 1 to require: 
“wherein said antibody has a methionine at amino acid position 54, a phenylalanine at amino acid position 55, and a tyrosine at amino acid position 101, 102 or 103 in accordance with SEQ ID NO: 18.” and because positions 54, 55 and 101, 102 or 103 are conserved in other antibodies that bind to influenza HA, applicants are in possession of the claimed antibody.  
	In response, positions 54, 55 and 101, 102 or 103 are not the only amino acids technically involved in binding of an influenza epitope that the antibody having SEQ ID NO:s 120, 128, 134, 142, 152 and 162 also binds to since additional amino acids are present in each CDR that 54, 55 and 101, 102 or 103 also reside in.  In addition, the variable light chain region is also involved in the binding of the epitope, but this is not defined by the claims (only positions 54, 55 and 101, 102 or 103 and the germline gene IGHV1-69*01 are recited, which relate to the variable heavy chain).  Therefore, in view of the updated rejection above for the preceding arguments, the rejection is maintained as the presently claimed antibody has not been reduced to a representative number of species to indicate that applicants are in possession of the genus.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648